Not considered. The application does not comply with the rules of court. Applicant does not attach the motion to appoint counsel in lower court or the evidence taken at hearing.
McCALEB, C. J., is of the opinion that the application should be denied.
BARHAM AND DIXON, JJ.,
are of the opinion the writ should be granted. Applicant was not afforded counsel at *864an .evidentiary hearing had below. That jurisdiction did not forward a transcript of the hearing to this Court. Relator asks us to .mandamus that transcript and he is entitled to the transcript. We should order the transcript forwarded. The majority force this relator who is without counsel to comply with rules of this Court which attorneys have difficulty understanding. If trial court had appointed counsel for the relator at the hearing we could now properly dispose of this writ; if we had the transcript we also could dispose of the writ.